Citation Nr: 1722328	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  17-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to future interment of the appellant's remains at a VA national cemetery.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had service in the U.S. Army Reserve from May 1957 to April 1963, including active duty for training (ACDUTRA) from May 1957 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 decision of the National Cemetery Scheduling Office in St. Louis, Missouri, which denied future eligibility for burial in a VA national cemetery.  This appeal arises out of a "pre-need" claim.  That is, the appellant is seeking eligibility for future burial needs.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant served with the U.S. Army Reserve with an approximate six-month period of ACDUTRA with no active duty. 


CONCLUSION OF LAW

The criteria for basic eligibility for future interment of the appellant's remains in a VA national cemetery are not met.  38 U.S.C.A. §§ 101, 2402, 5303A (West 2014); 
38 C.F.R. §§ 3.1, 3.6, 38.620 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Any person classified as a "veteran" is eligible for burial in a national cemetery. 
38 U.S.C.A. § 2402(a); 38 C.F.R. § 38.620(a).  The term "veteran" means any person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

"Active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Eligibility for burial in a national cemetery is also available to any member of a Reserve component of the Armed Forces, and any member of the Army National Guard or the Air National Guard, whose death occurs while such member is hospitalized or undergoing treatment at the expense of the United States for an injury or disease contracted or incurred under honorable conditions while performing ACDUTRA, INACDUTRA, or undergoing such hospitalization or treatment.  38 U.S.C.A. § 2402(b); 38 C.F.R. § 38.620(b).

The threshold question in this case is whether the appellant had "active military, naval, or air service" under the law, and, therefore, attained "veteran" status.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620.  As an initial matter, there is no evidence that the appellant became disabled from a disease or injury incurred during a period of ACDUTRA, and he does not contend otherwise.

Correspondence from the National Personnel Records Center (NPRC) indicates that the appellant's service records may have been lost in a 1973 fire at that facility.  However, an NA Form 13079 (Verification of Military Service), April 1963 honorable discharge certificate, and enlistment record from G.V.R., who was his company commander, all confirm that the appellant had U.S. Army Reserve service from May 1957 to April 1963, including ACDUTRA from May 1957 to November 1957.

In his March 2017 notice of disagreement, the appellant himself reported having 6 years of reserve service.  While he describes being "on alert" many times to see if his unit would be called up, he does not assert that he was placed on active duty at any time.

After considering the evidence of record in this case, the Board finds that the appellant did not have "active military, naval, or air service", and did not become disabled from a disease or injury incurred in line of duty during his period of ACDUTRA. 

The Board is grateful for the appellant's honorable Army Reserve and ACDUTRA service.  However, under the applicable laws and regulations, his service does not make him eligible for interment or burial in a VA national cemetery.


ORDER

Future interment of the appellant's remains in a VA national cemetery is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


